      Case 3:20-cv-00862-L-AHG Document 3 Filed 05/08/20 PageID.143 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   JADE LIN et al.,                                     Case No.: 20cv862-L(AHG)
12                                      Plaintiffs,
                                                          ORDER DISMISSING COMPLAINT
13   v.                                                   WITH LEAVE TO AMEND TO
                                                          ALLEGE SUBJECT MATTER
14   SUAVEI, INC. et al.,
                                                          JURISDICTION
15                                    Defendants.
16
           In this fraud action Plaintiffs allege federal jurisdiction based on diversity of
17
     citizenship under 28 U.S.C. §1332. (Compl. at 4.) Because it appears on the face of the
18
     complaint that complete diversity is lacking, the action is dismissed with leave to amend
19
     to allege subject matter jurisdiction.
20
           Unlike state courts,
21
           Federal courts are courts of limited jurisdiction. They possess only that
22         power authorized by Constitution and statute, which is not to be expanded
           by judicial decree. It is to be presumed that a cause lies outside this limited
23
           jurisdiction, and the burden of establishing the contrary rests upon the party
24         asserting jurisdiction.
25
26   Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted).
27   Federal courts are constitutionally required to raise issues related to federal subject matter
28   jurisdiction and may do so sua sponte. Arbaugh v. Y&H Corp., 546 U.S. 500, 514

                                                      1
                                                                                     20cv862-L(AHG)
      Case 3:20-cv-00862-L-AHG Document 3 Filed 05/08/20 PageID.144 Page 2 of 3


 1   (2006). A federal court must satisfy itself of its jurisdiction over the subject matter
 2   before proceeding to the merits of the case. Ruhrgas AG v. Marathon Oil Co., 526 U.S.
 3   574, 577, 583 (1999).
 4         "A plaintiff suing in a federal court must show in his pleading, affirmatively and
 5   distinctly, the existence of whatever is essential to federal jurisdiction, and, if he does not
 6   do so, the court, on having the defect called to its attention or on discovering the same,
 7   must dismiss the case, unless the defect be corrected by amendment.” Tosco Corp. v.
 8   Communities for a Better Env’t, 236 F.3d 495, 499 (9th Cir. 2001) (internal citations and
 9   quotation marks omitted), abrogated on other grounds by Hertz Corp. v. Friend, 559
10   U.S. 77, 82-83 (2010).
11         Plaintiff relies on 28 U.S.C. §1332, which requires complete diversity of
12   citizenship between plaintiffs and defendants. Under section 1332(a), diversity
13   jurisdiction exists in cases where the amount in controversy exceeds $75,000 and the case
14   is "between citizens of different states." To meet the requirement of diversity of
15   citizenship, the complaint must show "complete diversity of citizenship." Caterpillar,
16   Inc. v. Lewis, 519 U.S. 61, 68 (1996). This requirement is met when "the citizenship of
17   each plaintiff is diverse from the citizenship of each defendant." Id. The complaint must
18   affirmatively allege the state of citizenship of each party. Bautista v. Pan Am. World
19   Airlines, Inc., 828 F.2d 546, 552 (9th Cir.1987); see also Kanter v. Warner-Lambert, Co.,
20   265 F.3d 853 (9th Cir. 2001).
21         The complaint names multiple plaintiffs and defendants. With regard to the parties
22   who are natural persons, the complaint alleges only their state of residence. “The natural
23   person's state citizenship is . . . determined by her state of domicile, not her state of
24   residence.” Kanter, 265 F.3d at 857. Failure to properly allege citizenship of natural
25   persons alone supports a finding that diversity jurisdiction was not sufficiently alleged.
26   See id. at 858; see also Rainero v. Archon Corp., 844 F.3d 832,839-40 (9th Cir. 2016).
27   Even so, several plaintiffs are alleged to reside in California, as is Defendant Alison
28   Wong (Compl. at 3-4), suggesting that complete diversity of citizenship is lacking.

                                                    2
                                                                                       20cv862-L(AHG)
      Case 3:20-cv-00862-L-AHG Document 3 Filed 05/08/20 PageID.145 Page 3 of 3


 1   Finally, Defendant Suavei, Inc. (“Suavei”) is a corporation. A corporation" is deemed to
 2   be a citizen of every State and foreign state by which it has been incorporated and of the
 3   State or foreign state where it has its principal place of business." 28 U.S.C. §1332(c)(1).
 4   While the complaint alleges Suavei’s state of incorporation, it does not allege the state of
 5   its principal place of business. (Compl. at 4 (“purported offices”).)
 6           Because the complaint does not allege the facts necessary to establish diversity, it
 7   is dismissed for lack of subject matter jurisdiction. Plaintiffs are granted leave to file an
 8   amended complaint to properly allege subject matter jurisdiction. See 28 U.S.C. §1653.
 9   If Plaintiffs choose to file an amended complaint, they must do so no later than May 26,
10   2020.
11           IT IS SO ORDERED.
12
13   Dated: May 8, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    3
                                                                                      20cv862-L(AHG)
